Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Species Election
This application contains claims directed to the following patentably distinct species: 

1) Species of microbes within the small intestinal microbiome of a mammal (Claims 1-22)
1A)  a set of at least two of the microbes listed in the Markush groups of claims 1, 8, 13 and 19; 
That is, two of: Anaeroglobus species, Erwinia species, Escherichia species, Staphylococcus species, Scardovia species, Bifidobacterium species, Lactobacillus species, Olsenella species, Slackia species, Shuttleworthia species, Lachnoanaerobaculum species, Prevotella species, Leptotrichia species, Catonella species, Gemella species, Neisseria species, Haemophilus species, and/or Streptococcus species.

The species of microbe listed in the Markush groups are independent or distinct, because microbial species of different genera will have different biochemical and/or biophysical properties from each other. In addition, these species are not obvious variants of each other based on the current record. For example, Anaeroglobus species and Bifidobacterium species, for example, are independent or distinct from, for example, Lachnoanaerobaculum species and Streptococcus species, because the former two are present in the small intestine microbiome at some level, and the latter two are present at a reduced level in the same small intestine microbiome. Therefore, these two groupings of microbes have different biophysical functions with regard to their respective activities in a small intestine environment.

2) Species of administered therapeutic (Claims 1-22)
	2A) antibiotic (Claims 1-12 and 19-22)
	2B) probiotic (Claims 13-18)

The species of administered therapeutic are independent or distinct because, the two therapeutics are physically and biochemically different from each other. That is, an antibiotic is typically a drug entity with a defined chemical composition and/or structure, and a probiotic is a microorganism. Because of this difference in physical structure, an antibiotic exhibits a treatment effect (e.g., blocking cell receptors) that is different from the type of treatment effect exhibited by a probiotic (e.g., producing beneficial biochemicals).

Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic to claims 2-7; claim 8 is generic to claims 9-12; claim 13 is generic to claims 14-18; and claim 19 is generic to claims 20-22 .
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. 
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter. 
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

In summary:
2) Applicant must elect two (2) species: 1A AND 2A or 2B
Note that species 1A should contain two microbial genus elections

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631